j a : 2 /

AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) ‘ Page | of | 7

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

"United States of America _. JUDGMENT IN A CRIMINAL CASE
Vv. . (For Offenses Committed On or After November 1, 1987)

Carlos Salinas-Solotio Case Number: 3:20-mj-20004

Charles Halligan Adair
. Defendant's Afamey

REGISTRATION NO. 93531298 | F [ LE D

 

 

 

 

 

 

 

 

 

 

 

 

THE DEFENDANT: aw a”
& pleaded guilty to count(s) 1 of Complaint JAN 07 2020
LI) was found guilty to count(s) ae eeERK US DISTRICT COURT
after-a plea of not guilty. By Oo eRNDISTRICT OF CALIFORNIA
Accordingly, the defendant is adjudged guilty of such count(s), which invoive the following Of .
Title & Section Nature of Offense _ Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
L] The defendant has been found not guilty on count(s)
C) Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

 

\,
x TIME SERVED O days

Assessment: $10 WAIVED [i Fine: WAIVED .

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

C] Court recommends defendant be deported/removed with relative, charged in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days.
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Tuesday, January 7, 2020
' Date of Imposition of Sentence

dW | |
Received AL \\E i i] Yi
DUSM HONORABLE ROBERT N. BLOCK
UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy : : 3:20-mj-20004

 
